DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d). 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. 
The claimed invention is directed to visual positioning. In the context of the claimed invention as a whole, prior art of record fails to teach or render obvious all the independent claims 1, 10 and 19 which specifically comprise the following features:
determining description information of the first entity corresponding to each node in the first graph based on the entity types indicated by nodes that are in random walk paths starting from the corresponding node; determining a candidate entity for each first entity from a plurality of second entities based on pre-stored description information for the plurality of second entities, wherein the description information of the candidate entity for the first entity matches the description information of the first entity, the description information of each second entity is configured to indicate entity types for second entities adjacent to the corresponding second entity; and positioning a collection area of the first image based on an area where the candidate entities are located.

The following references listed in PTO-892 form are most relevant. 
Tosun et al. (US 11367184) disclose (Figs. 21C-F) generating a neighborhood object graph, where neighboring objects are connected by an edge. Random walks were performed on the object graph to encode the spatial neighborhood statistics around each object. Then each object was represented by a vector representing the spatial properties of the neighborhood of that object.
Solem et al. (US 2017/0200293) disclose (Figs. 2&10) providing a graph representation of correlations of the images, said graph representation comprising nodes and edges, wherein a node comprises information describing an object depicted in the image, and wherein an edge represents a transition between two images and comprises measures of similarities between the two images.

Claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday 8am-5pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/LI LIU/           Primary Examiner, Art Unit 2666